DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This final office action is in response to the amendment filed 27 December 2021.
Claims 1-20 are pending. Claims 1, 8, and 15 are independent claims.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 1, the applicant recites “determining, by one or more processing units, a subsequent version PII translation corresponding differences between a PII translation of a subsequent version of the application and the base version PII (lines 5-7).” It is unclear what is determined by the processing units. The claims recite determining a subsequent version PII translation “corresponding differences between a PII translation of a subsequent version of the application and the base version PII” is determined. 
to differences between a PII translation of a subsequent version of the application and the base version PII, this is unclear. 
It also appears that the determined subsequent version PII is defined with respect to itself. Specifically, the determined subsequent version PII translation corresponds to “differences between a translation of a subsequent version (self reference) of the application and the base version PII.” It is unclear to the examiner how the subsequent version PII translation can correspond to differences between the PII translation itself and a previous version. For these reasons, claim 1 is indefinite.
With respect to claims 8 and 15, the applicant recites substantially similar limitations to those in claim 1. For these reasons, these claims are similarly rejected.
With respect to claims 2-7, 9-14, and 16-20 fail to cure the deficiencies of independent claims 1, 8, and 15, respectively. Claims 2-7, 9-14, and 16-20 are similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille et al. (US 7149964, patented 12 December 2006, hereafter Cottrille) and further in view of Barker et al. (US 6781609, patented 24 August 2004, hereafter Barker).
As per independent claim 1, Cottrille discloses a computer-implemented method for Program Integrated Information (PII) translation management of an application, comprising:
determining, by one or more processing units, a base version PII translation corresponding to a base version of the application (column 8, lines 28-41: Here, the original document content extracted from an HTML page is the base version)

recording, by one or more processing units, in a data structure, the base version PII translation as a starting node of the data structure and the subsequent version PII translation as a subsequent node of the starting node (column 8, lines 42-57)
wherein the starting node and the subsequent node in the data structure are correlated to and accessible to, the respectively corresponding base version of the application and the subsequent version of the application (column 8, lines 42-57)
Cottrille fails to specifically disclose translation of version of the application to PII translations include separating code corresponding to the application to a text resource file while discarding contexts of operations of the application. However, Barker, which is analogous to the claimed invention because it is directed toward internationalization of information, discloses translation of version of the application to PII translations include separating code corresponding to the application to a text resource file while discarding contexts of operations of the application (column 1, lines 25-55). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Barker with Cottrille, with a reasonable expectation of success, as it would have allowed a user to receive the translated information without requiring 
As per dependent claim 2, Cottrille and Barker disclose the method further comprising:
responsive to a detection of a new version of the application:
	determining, by the one or more processing units, differences between a new version PII translation corresponding to the new version of the application, and a previous version PII translation corresponding to a previous version of the application, as the new version PII translation (column 8, lines 28-41)
	recording, by one or more processing units, in the data structure, the new version PII translation as a subsequent node of the previous version PII translation (column 8, lines 42-57)
As per dependent claim 3, Cottrille and Barker disclose the method further comprising correlating, by one or more processing units, the node in the data structure corresponding to the new version PII translation to the new version of the application (column 8, lines 28-41).
As per dependent claim 4, Cottrille and Barker disclose the method further comprising:
recording, in the data structure information comprising:
	one or more PII keys (column 9, lines 5-34)
	a PII translation associated with the one or more PII keys (column 9, lines 5-34)
As per dependent claim 5, Cottrille discloses the method further comprising:

	determining, by one or more processing units, one or more PII keys associated with the certain version of the application (column 9, lines 5-34)
	determining, by one or more processing units, a determined node in the data structure correlated to the certain version of the application (column 9, lines 5-34)
	retrieving, by one or more processing units, a certain PII translation recorded in the determined node based on the determined one or more PII keys (column 9, lines 5-34)
With respect to claims 8-12, the applicant discloses the limitations substantially similar to those in claims 1-5, respectively. Claims 8-12 are similarly rejected.
With respect to claims 15-19, the applicant discloses the limitations substantially similar to those in claims 1-5, respectively. Claims 15-19 are similarly rejected.

Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille and Barker and further in view of Archer et al. (US 2007/0242609, published 18 October 2007, hereafter Archer).
As per dependent claim 6, Cottrille and Barker disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Cottrille, which is analogous to the claimed invention because it is directed toward creating and storing localized translation content, fails to specifically disclose responsive to a detection of failing to retrieve in the determined node, the certain PII translation associated with a certain PII key, retrieving, by one or more processing units, in at least one previous 
However, Archer, which is analogous to the claimed invention because it is directed toward determining whether content in a node is accessible, discloses retrieving, by one or more processing units, in at least one previous node of the determined node, data  associated with the node that is failed to retrieve in the determined node (paragraphs 0058-0059). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined Archer with Cottrille, with a reasonable expectation of success, as it would have enabled a user to receive contents when the requested content is unavailable. This would have allowed a user to receive a page instead of causing an error. This would have provided the user with a better experience as they would receive contents instead of waiting an indefinite amount of time for undeliverable contents.
With respect to claims 13 and 20, the applicant discloses the limitations substantially similar to those in claim 6. Claims 13 and 20 are similarly rejected.

Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cottrille and Barker and further in view of Tseng et al. (US 2020/0252260, published 6 August 2020, hereafter Tseng).
As per dependent claim 7, Cottrille and Barker disclose the limitations similar to those in claim 5, and the same rejection is incorporated herein. Cottrille, which is analogous to the claimed invention because it is directed toward creating and storing localized translation content, fails to specifically disclose responsive to a determination 
However, Tseng, which is analogous to the claimed invention because it is directed toward identifying and removing unused nodes, discloses determination that no content recorded in the starting node is retrieved by any version of the application, merging, by one or more processing units, the starting node and the subsequent node as a new starting node, wherein the content recorded in the subsequent node is retrieved by at least one version of the application (paragraphs 0042-0043). It would have been obvious to one of ordinary skill in the art at the time of the applicant’s effective filing date to have combined the Tseng with Cottrille, with a reasonable expectation of success, as it would have pruned unused nodes, via merging, in order to conserve memory space. This would have provided the advantage of conservation of memory and improved time required to traverse the tree.
With respect to claim 14, the applicant discloses the limitations substantially similar to those in claim 7. Claim 14 is similarly rejected.

Response to Arguments
Applicant’s arguments with respect to the rejection of claims 1, 8, and 15have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Cottrille and Barker.
Applicant's arguments with respect to claims 2, 9, and 16 have been fully considered but they are not persuasive.
The applicant argues that the prior art fails to disclose “responsive to a detection of a new version of the application… determining… differences between a new version PII translation corresponding to the new version of the application, and a previous version PII translation corresponding to a previous version of the application, as the new version PII translation (pages 10-11).” The user respectfully disagrees.
Cottrille discloses determining, by the one or more processing units, differences between a new version PII translation corresponding to the new version of the application, and a previous version PII translation corresponding to a previous version of the application, as the new version PII translation (column 8, lines 28-41). Specifically, Cottrille discloses creating a new version of the content based upon a user’s location using a template and translated localized contents (column 8, lines 21-27). This creation of a new version of content constitutes detecting a new version of the application (mail client). For this reason, this argument is not persuasive.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE R STORK whose telephone number is (571)272-4130. The examiner can normally be reached 8am - 2pm; 4pm - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571/212-3644. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KYLE R STORK/Primary Examiner, Art Unit 2144